14-2455
    Salazar Matute v. Lynch
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A205 306 801
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    4th day of December, two thousand fifteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             PETER W. HALL,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    LOURDES GERMANIA SALAZAR MATUTE,
                  Petitioner,

                      v.                                             14-2455
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
                  Respondent.
    _____________________________________



    FOR PETITIONER:                       Elyssa N. Williams, Glenn L.
                                          Formica, Formica Williams, P.C.,
                                          New Haven, Connecticut.
FOR RESPONDENT:                   Benjamin C. Mizer, Principal
                                  Deputy Assistant Attorney
                                   General; Terri J. Scadron,
                                   Assistant Director; Colin J.
                                   Tucker, Trial Attorney,
                                   United States Department of
                                   Justice, Civil Division, Office of
                                   Immigration Litigation,
                                   Washington, D.C.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

       Petitioner Lourdes Germania Salazar Matute, a native and

citizen of Ecuador, seeks review of a June 13, 2014, decision

of the BIA affirming an October 10, 2012, decision of an

Immigration Judge (“IJ”) denying her application for asylum,

withholding of removal, and relief under the Convention Against

Torture (“CAT”).      See In re Lourdes Germania Salazar Matute,

No. A205 306 801 (B.I.A. June 13, 2014), aff’g No. A205 306 801

(Immig. Ct. Hartford Oct. 10, 2012).          We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

       Under the circumstances of this case, we have considered

both    the   IJ’s   and   the   BIA’s   opinions   “for   the   sake   of
                                     2
completeness.”    Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
524, 528 (2d Cir. 2006).       The applicable standards of review

are well established.    See 8 U.S.C. § 1252(b)(4)(B); Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

     Salazar Matute applied for asylum, withholding of removal,

and CAT relief because she and her sister had been the victims

of an attempted kidnapping, and after the attempted kidnapping,

one man repeatedly followed and harassed Salazar Matute.        She

contends that she is eligible for asylum and withholding of

removal based on her family membership and her membership in

the purported particular social group of ”young, passive

Ecuadorian women who reside without their parents.”

     To establish eligibility for asylum or withholding of

removal, an applicant must show persecution, or fear of

persecution, “on account of race, religion, nationality,

membership in a particular social group, or political opinion.”

8   U.S.C.   §§ 1101(a)(42);    1231(b)(3).    “To   succeed   on   a

particular social group claim, the applicant must establish

both that the group itself was cognizable . . . and that the

alleged persecutors targeted the applicant ‘on account of’ her

membership in that group.”      Paloka v. Holder, 762 F.3d 191, 195
                                  3
(2d Cir. 2014) (internal citations omitted).              Kinship ties or

membership   in     a    family   “may   form    a    cognizable    shared

characteristic for a particular social group.”                     Vumi v.

Gonzales, 502 F.3d 150, 155 (2d Cir. 2007).                However, even

assuming that Salazar Matute’s two claimed social groups,

family membership and “young, passive Ecuadorian women who are

abandoned by their parents,” are cognizable, she has not shown

that the harm she suffered was on account of her membership in

either group.

    With regard to family membership, Salazar Matute presented

no evidence that either the attempted kidnapping or her ongoing

harassment had anything to do with her family.             While she and

her sister were both subject to the same kidnapping attempt,

only Salazar Matute suffered continued harassment, although she

lived with her sister at that time.            Likewise, nothing in the

record   suggests       that,   during   the    multiple   instances    of

harassment, the harasser ever referenced Salazar Matute’s

family, and when Salazar Matute confronted her harasser and

demanded an explanation, his response was to “insist[] that he

wanted to be with [Salazar Matute].”                 J.A. 180.   Further,

Salazar Matute’s two sisters and her grandparents continue to
                                    4
live in the same town in Ecuador and have not had any problems,

suggesting that Salazar Matute’s harassment was not tied to her

family membership.    See Melgar de Torres v. Reno, 191 F.3d 307,

313 (2d Cir. 1999).

    Similarly, Salazar Matute presented no evidence that the

attempted kidnapping or ongoing harassment occurred because she

was a young, passive Ecuadorian woman who resided without her

parents.   She did not identify any motive for the perpetrators’

actions, much less suggest that they were motivated to harm her

because she was a young passive woman without parents in

Ecuador.   See Paloka, 762 F.3d at 198.        And although she

testified that other women were harassed and followed by men

on the street, she did not provide details or offer any evidence

to show that these women were also young, passive, and without

parents in Ecuador.     See Melgar de Torres, 191 F.3d at 314

(“[P]ersecution must be on account of an enumerated ground .

. . and general crime conditions are not a stated ground.”).

    We also reject Salazar Matute’s argument that she is

eligible for CAT relief because she will be tortured and the

Ecuadorian government is “unwilling and unable to adequately

protect her.”   Pet’r Br. 32. As the Immigration Judge and the
                                5
BIA   found,    Salazar    Matute’s       own    testimony   belies      that

contention:     she stated that she complained to the police

several times that she was being followed and they came to her

aid, chasing her harasser away.           While the police did not catch

the perpetrator, they did not ignore Salazar Matute’s calls or

allow her to be harmed.       Cf. Khouzam v. Ashcroft, 361 F.3d 161,

171 (2d Cir. 2004) (“In terms of state action, torture requires

only that government officials know of or remain willfully blind

to an act and thereafter breach their legal responsibility to

prevent it.”).       Additionally, the 2011 U.S. State Department

report, part of the record below, supports the agency’s

conclusion:     it    reflects    that     the    Ecuadorian   government

prosecutes     perpetrators      of   crimes     against   women   and    has

initiated programs to address gender violence.               Accordingly,

we conclude that the BIA’s decision was supported by substantial

evidence.    See Ahmed v. Ashcroft, 286 F.3d 611, 612 (2d Cir.

2002) (“To reverse under the substantial evidence standard, we

must find that the evidence not only supports that conclusion,

but compels it.”) (internal quotation marks omitted).




                                      6
    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DENIED as moot.

                            FOR THE COURT:
                            Catherine O=Hagan Wolfe, Clerk




                              7